﻿I have the honour to make
the following statement on behalf of His Excellency
Mr. Erkki Tuomioja, Minister for Foreign Affairs of
Finland.
Multilateralism and the United Nations have gone
through a trying time since the last session of the
General Assembly began. At the same time that
multilateralism has been challenged by unilateral
actions, it has been proved that multilateralism and
multilateral cooperation — as well as the United
Nations — are needed, perhaps more than ever before.
The discussions at the World Trade Organization
Ministerial Meeting in Cancún also point to the need
for open and broad discussions on preserving a
multilateral trading system based on mutually agreed
rules.
International cooperation is needed in crisis
management and prevention, in disarmament and arms
control, in promoting human rights and international
law in general, in enhancing sustainable development,
in strengthening global governance with regard to
environmental issues and in creating coherence and
cooperation on economic and social issues, among
other things. In order to do this, a more efficient and
effective United Nations is needed. The United Nations
system must deliver solutions to increasingly
complicated challenges, be it Iraq, the Middle East,
coherence between trade and development, or financing
for development. Through their political will, Member
States should give the United Nations the support it
requires in order for it to be a true actor in world
affairs. We need to be more efficient and more result-
oriented.
The development and strengthening of the United
Nations pose a major challenge at this particular
juncture. United Nations structures — the Security
Council included — require reform, and the whole
Organization requires better resources. This is a
prerequisite also for a comprehensive implementation
of the Millennium Declaration, which forms a
demanding agenda for the United Nations for years to
come.
Despite different emphases and definitions given
to freedom of action or joint actions, all the
prerequisites exist for strengthening multilateral
cooperation. As a member of the European Union,
Finland is involved in the discussion on the
significance of multilateralism and on the terms for
promoting global security. This, too, should be one of
the main topics in this session of the Assembly.
In addition to what was said in the Italy’s
statement on behalf of the European Union, I should
like to focus on two issues that require multilateral
cooperation in particular: the issue of harnessing
globalization and that of weapons of mass destruction.
The biggest challenges in the future will be those
to international peace and security, which become
broader and broader in their scope, and the
globalization process, as well as managing these two
together through multilateral cooperation.
Globalization affects everyone. Some can benefit
from it. Some become more marginalized by it.
Globalization stems from a countless number of
decisions made in the private sector and beneath or
outside public institutions. But we must be able to
influence, through the United Nations and other
international organizations, corporate and public sector
decisions that direct globalization. There are many
ongoing processes that try to make globalization more
inclusive and allow everybody to share its benefits.
The Finnish Government, together with the
Tanzanian Government, is launching the Helsinki
Process on globalization and democracy. Ultimately,
the global governance pursued by the Helsinki Process
is characterized by the democratization of international
20

relations, by the way that globalization and its by-
products can be managed through more equal
participation in deciding on international rules and
norms. One of the key tasks of the process will be to
devise and develop new solutions for global problems.
We will also focus on the global economic agenda and
on human security.
The international players in globalization include,
in addition to States and multinational companies, the
continually growing network of non-governmental
organizations. Many of those organizations take a
critical or negative stand on globalization, but do not
hesitate to adopt procedures that are characteristic of
globalization or to build networks across national
borders. Out of a vast array of organizations, I could
name two that are perceived as opposite: the World
Economic Forum and the World Social Forum. Both,
however, are concerned with the same challenges in the
same world. One of the aims of the Helsinki Process is
to bring these two processes closer to each other.
A global approach to international peace and
security and a multilateral security system based on
cooperation are largely axiomatic principles for
Finland and for our partners in the European Union.
But security problems linked to globalization, and
solutions to them, threaten to divide the international
community. Peace is much more than the absence of
war nowadays. Development and peace are inseparably
intertwined, and both of them are being affected by
globalization.
Another major issue that requires multilateral
cooperation is weapons of mass destruction and
prevention of their proliferation.
Effective global governance requires universally
agreed norms and rules setting standards for behaviour
to be followed by all States as well as by non-State
actors. Proliferation of weapons of mass destruction
and their means of delivery is clearly an issue that
affects the international community as a whole. No
State can ignore these dangers. Today more than ever,
we need to step up our collective efforts to halt the
proliferation worldwide. The most effective way to
address global security threats is the multilateral
system of binding international agreements. The
existing system of treaties, built over the decades,
needs to be strengthened, not weakened. We need to
reinforce our commitment to the prohibition of
chemical and biological weapons and to the prevention
of the spread of nuclear weapons, with the objective of
their total elimination.
Promoting adherence to multilateral treaties and
obligations is not enough. It is equally important to
ensure that commitments are fully implemented. The
international community cannot tolerate precedents of
non-compliance with the legal undertakings, which
would put at stake the whole non-proliferation regime.
In cases where States have difficulties in
implementing treaty obligations due to lack of legal or
technical verification expertise, appropriate support
and assistance should be offered by the relevant
organizations and participating States.
The Nuclear Non-Proliferation Treaty remains the
cornerstone of our efforts to curb the spread of nuclear
weapons. In our view, the Comprehensive Nuclear-
Test-Ban Treaty constitutes an essential and
irreplaceable building block for containing the
proliferation of nuclear weapons, thus contributing to
nuclear disarmament. Finland attaches great
importance to its entry into force. We urge all States
that have not yet done so to sign and ratify it as soon as
possible.
In combating the spread of weapons of mass
destruction, new initiatives and new approaches are
called for. In order to complement international
instruments, we need fresh perspectives on how to
confront the problem of weapons of mass destruction.
Finland welcomes new efforts, open to all, such as the
G-8 Global Partnership against the Spread of Weapons
and Materials of Mass Destruction.
The United Nations and in particular the Security
Council have the primary responsibility for
maintaining international peace and security. Finland is
in favour of enhancing the role of the United Nations in
issues related to the proliferation of weapons of mass
destruction. We agree with the Secretary-General that
the United Nations and the Security Council should
look at the enforcement of regimes against weapons of
mass destruction. The United Nations has valuable
expertise and experience in verification. Finland
believes that this verification and inspection
competence should be maintained.
By focusing on weapons of mass destruction, I do
not want to suggest that small arms are any less
dangerous. They need due and growing attention by the
international community. In some countries and in
21

some crises small arms are a means of massive
destruction and a major cause of loss of life, mostly of
civilians.
The multilateral institutions should respond to
new challenges. Being multilateral is not sufficient in
itself. In the work of the General Assembly Finland
underlines the importance of setting clear priorities,
tackling the issues that are most relevant in today’s
security environment. People throughout the world
might find it difficult to understand the Organization’s
trying to resolve the problems of yesterday’s world.
Before concluding, let me express my
Government’s deep satisfaction with the fact that the
International Criminal Court (ICC) has become a
reality and is operational. The ICC is the cornerstone of
efforts to enhance respect for international
humanitarian law and human rights. We remain
committed to ensuring the Court’s success and appeal
to States which have not yet ratified the Rome Statute
to become parties to it.

